EXHIBIT 2


11/08/2018

Via Email

Paul D. Polidoro
Legal Department
100 Watchtower Drive
Patterson, NY 12563
ppolidor@iw.org


Re: Your subpoena to Facebook, Inc. our ref. L# 2109204

Counsel,

Facebook received a subpoena from you issued on behalf of a private, non-governmental
party on 11/6/18 (Case# 18-mc-471) seeking information associated with a purported
Facebook account. Facebook objects to your subpoena for the reasons below. Please
review this information, as well as information available in [Facebook’s Help Center,
located at http://www.facebook.com/help/ . Facebook reserves all objections and rights.

Your subpoena is not issued from a court with subpoena power over Facebook.

This letter is not intended by Facebook, and should not be construed by you, as consent
by Facebook to the jurisdiction or subpoena power of the issuing court.


Requests for Account Details and Non-Content Information
If you are seeking non-content basic subscriber information associated with a user
account, your subpoena is not otherwise objectionable, and your subpoena uniquely
identifies an account by URL or email address, Facebook may produce reasonably
available basic subscriber information, if any, after providing 21-days notice to the user
of an affected account. If you wish to proceed with this limited scope of discovery, please
contact us.

Additional Considerations and Objections

Facebook cannot respond to subpoenas containing requests that are overly broad, unduly
burdensome, vague, or not reasonably calculated to lead to the discovery of admissible
evidence. Please ensure that you have identified a unique user account by URL or email
address and that your request is appropriately date and field limited.

Facebook objects to all requests that seek protected or privileged information, including
information protected by the attorney-client or other applicable privilege, or confidential,
proprietary, or trade secret information.

Facebook is not in a position to authenticate or verify account content. Such requests

                                                                              Address:    1 Hacker Way
                                                                                          Menlo Park, CA 94025


should be directed to the creator or recipient of the content. Facebook also is not in a
position to provide witnesses for trial or deposition. The appearance of a records
custodian is unnecessary because any non-content records produced are self-
authenticating.

Finally, Facebook does not preserve information in response to third party subpoenas or
private party or non-governmental requests. Such requests should be directed to the user.

Please correct all deficiencies in your subpoena before re-serving.

Sincerely,

Facebook Legal




                                                                               Address:    1 Hacker Way
                                                                                           Menlo Park, CA 94025
